Citation Nr: 0215570	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  01-08 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for hearing loss of 
the right ear, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to May 1955.

This appeal originates from a May 2001 rating decision in 
which the RO continued a 10 percent evaluation for the 
veteran's right ear hearing loss.  The veteran submitted a 
notice of disagreement with the assigned evaluation in July 
2001 and a statement of the case was issued in August 2001.  
The veteran perfected his appeal to the Board of Veterans' 
Appeals (Board) in August 2001.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The veteran has level XI hearing in his service-connected 
right ear; service connection has only been established for 
this ear, and he is not totally deaf in his nonservice-
connected left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hearing loss of the right ear have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001, 2002); 38 
C.F.R. §§ 3.383, 4.1, 4.85, 4.86 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the August 2001 statement of the case, June and 
September 2002 supplemental statements of the case, and 
various correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefits he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  Also, in 
a letter dated in April 2002, the RO specifically informed 
the veteran of the VCAA and VA's duty to assist under the new 
law.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  The Board also finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  In this regard, the RO 
arranged for the veteran undergo an audiological examination 
in March 2001, and obtained VA outpatient treatment records 
from the VA medical facility identified by the veteran.  The 
Board notes that neither the veteran nor his representative 
has identified any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

II.  Background

In October 1984, the RO assigned the veteran a separate, 10 
percent, evaluation for hearing loss of the right ear as a 
residual of a service-connected right ear injury.  

In a February 1998 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss in 
the left ear.

In January 2001, the veteran filed a claim for an increased 
evaluation for his service-connected right ear hearing loss.

VA treatment records show that the veteran was seen on 
occasion for a number of ailments, including hearing 
difficulties and other ear problems.  These records include a 
January 2000 medical record showing that the veteran 
underwent an audiological assessment for the left ear only.  
The examiner said that "[d]ue to the severity and longevity 
of his hearing loss [right ear], testing was not conducted 
for the right ear."  These records also include a March 2000 
note showing that the veteran was fitted with a hearing aid, 
but it is not clear for which ear.  

On authorized audiological evaluation in March 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
105+
105+
105+
105+
LEFT
20
20
45
50
50

Speech audiometry revealed that speech recognition ability 
could not be evaluated for the right ear due to the severity 
of the loss, and was 94 percent in the left ear.

In a May 2002 statement, the veteran indicated that he was 
deaf in the right ear.

In July 2002, the veteran underwent a private audiological 
evaluation at Midland Hearing Associates.  The results, which 
are in graph form, show that the veteran had no response in 
his right ear at limits of the equipment, and a severe to 
profound mixed type of loss in the left ear.  Speech 
recognition could not be determined for the right ear, and 
was noted to be "good" in the left ear.  


III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz) (Hz).  
To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  See 38 C.F.R. § 4.85.  

The governing legal authority also includes regulatory 
provisions establishing that where service connection has 
been granted only for defective hearing involving one ear, 
and the appellant does not have total deafness in both ears, 
the hearing acuity of the nonservice-connected ear is 
considered to be normal and assigned a designation of level 
I.  See 38 C.F.R. §§ 3.383, 4.85(f).  

Exceptional patterns of hearing impairment are evaluated 
under the provisions of 38 C.F.R. § 4.86, which provide, as 
follows:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86.

After carefully considering the applicable criteria in light 
of the pertinent audiological evaluation results, the Board 
finds that the veteran's hearing impairment does not meet the 
criteria for a greater than 10 percent evaluation; rather, he 
is appropriately rated at the 10 percent level.

As indicated above, the March 2001 audiogram revealed average 
pure tone thresholds from 1000 to 4000 Hz of 105+ db in the 
right ear and 41 db in the left ear.  Speech recognition 
ability could not be evaluated in the right ear due to the 
severity of loss, and was 92 percent in the left ear.  
Results from the private audiological evaluation in July 2001 
appear to have produced similar results with respect to the 
right ear (although, because such results are uninterpreted-
in graph form-they cannot be relied upon in evaluating the 
disability).  Application of the right ear score to Table VI 
results in a designation of XI.  With respect to the left 
ear, since the results do not show total deafness, it will be 
assigned a Roman numeral designation for hearing impairment 
of I which, incidentally, is the same designation that would 
have been assigned had the actual audiological results been 
applied.  When these designations of impaired efficiency (XI 
for the right ear and I for the left ear) are applied to 
Table VII, the percentage evaluation for hearing impairment 
is 10 percent.  

Consideration also has been given to section 4.86 for 
exceptional patterns of hearing impairment.  This section is 
applicable to the veteran's case since threshold levels are 
55 decibels or higher at 1000, 2000, 3000 and 4000 Hertz.  
See 38 C.F.R. § 4.86(a).  However, the veteran's Roman 
numeral designation under Table VIA of XI is the same 
designation as under Table VI, so the application of this 
section would not change the outcome of this case.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For all the foregoing reasons, the claim for a higher 
evaluation for right ear hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).



ORDER

A rating in excess of 10 percent for right ear hearing loss 
is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

